IN THE SUPREME COURT OF THE STATE OF NEVADA


                   RUSSELL APTS., LLC, D/B/A VIVIANI,                     No. 83826
                   A DOMESTIC LIMITED LIABILITY
                   COMPANY; OVATION BUSINESS
                   SERVICES, D/B/A OVATION
                   PROPERTY MANAGEMENT, A
                   DOMESTIC CORPORATION,
                   Petitioners,
                   VS.
                                                                              FILED
                   THE EIGHTH JUDICIAL DISTRICT
                                                                               JUN 1 7 2022
                   COURT OF THE STATE OF NEVADA,
                                                                             ELIZABETH A. BROWN
                   IN AND FOR THE COUNTY OF CLARK;                         CLERK OF6'UPRE.4E COURT
                   AND THE HONORABLE JESSICA K.                           BY      •
                                                                                    421
                                                                                      C :1;64*.
                                                                               DEPUTY   ERK
                   PETERSON, DISTRICT JUDGE,
                   Respondents,
                   and
                   LISA ANN DAVIS, AN INDIVIDUAL;
                   AND SIDNEY DAVIS, AN INDIVIDUAL,
                   Real Parties in Interest.

                                     ORDER DENYING PETITION
                               FOR WRIT OF PROHIBITION OR MANDAMUS
                               This original petition for a writ of prohibition or mandamus
                   challenges a district court order denying a motion in limine to limit expert
                   witness testimony in a torts matter. Having considered the petition and
                   supporting documents, we are not convinced that petitioners have met their
                   burden of demonstrating that our extraordinary intervention is warranted.
                   See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844
                   (2004) (Petitioners carry the burden of demonstrating that extraordinary
                   relief is warranted."); Srnith v. Eighth Judicial Dist. Court, 107 Nev. 674,
                   677, 818 P.2d 849, 851 (1991) (observing that "the issuance of a writ of
                   mandamus or prohibition is purely discretionary with this court").
                   Generally, we will not consider writ petitions challenging admissibility

SUPREME COURT
        OF
     NEVADA


(0) I947A    4WD
                                                                                       AP-1 2-10
determinations, and we are not persuaded that any exception to the general
rule applies here. See Williams v. Eighth Judicial Dist. Court, 127 Nev.
518, 524-25, 262 P.3d 360, 364-65 (2011) (outlining exceptions to the general
rule against entertaining admissibility-related writ petitions).         We
therefore,
               ORDER the petition DENIED.'



                         A2kXck.j:),ri             pa.J.
                         Paraguirre


                  t;y     ,   J.                                       Sr.J.
PickerinPgi.




cc:   Hon. Jessica K. Peterson, District Judge
      Hall Jaffe & Clayton, LLP
      Mainor Wirth
      Eighth District Court Clerk




      'The Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.


                                     2